DETAILED ACTION
This is a final Office action addressing applicant’s response 07 March 2022.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claims 1-3, 7-9, 11, 12 and 14-19 are examined.
Claims 4-6, 10, 13 and 20 are withdrawn from consideration.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 7-9, 11, 12 and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilkes (U.S. Publication 2012/0261867).

Claim 1: Gilkes discloses a device for reducing impact forces upon a surface (Fig. 6: 13), comprising: 
a base (Fig. 6: 42’) comprising a first contact portion (portion contacting 13’) and a transition portion (44’); 
a contact member (15’ and adhesive per paragraph [0069]), the contact member being movable away from and toward the surface (the examiner takes the position that under the rules governing physics, 15’ would have a momentum shift toward or away from the surface as a force is applied, and as a result, it would shift toward or away from the contact member via the transferred momentum, which does not necessarily mean or require that the members separate).  While Gilkes discloses an adhesive, which would function as a biasing member, is used with respect to member 15’ (paragraph [0069]), it does not disclose adhesive between 42’ and 13’, which would be disposed between the base and the surface.  It would have been obvious at the time of filing to a person having ordinary skill in the art to have 42’ adhered to surface 13’ in order to prevent unwanted movement between 31’ and 13’, as portions of the device are already adhered to 13’.  The result of the modification of the prior art would provide wherein at least a first portion of an impact force upon the surface is transferred from the contact member to the base, and a second portion of the impact force is subsequently returned to the surface, the second portion being less than the first portion (as would be the result based on the rules governing physics). 

Claim 2: the obvious modification of Gilkes discloses the device of claim 1, wherein the contact member is disposed between the transition portion and the surface (as rendered obvious above), the transition portion biasing the contact member towards the surface (as would be the result as best understood).  
Claims 3 and 9: the obvious modification of the prior art provides the device, except wherein the contact member is flexible.  It would have been obvious at the time of filing to a person having ordinary skill in the art to have flexibility with the contact member to prevent damage to the glass surface.  

	Claims 7 and 8: the obvious modification of the prior art provides the device, wherein the biasing portion is an adhesive (as rendered obvious).
 
Claim 11: Gilkes discloses a device for reducing impact forces upon a glass surface (Fig. 6: 13’), comprising: 
a base (42’, 44) comprising a contact portion (portion contacting 13’), 
Gilkes does not disclose the contact portion comprising an adhesive for securing the base to the glass surface.  Gilkes does disclose an adhesive used with respect to member 15’ (paragraph [0069]), it does not disclose adhesive between 42’ and 13’, which would be disposed between the base and the glass surface.  It would have been obvious at the time of filing to a person having ordinary skill in the art to have 42’ adhered to surface 13’ in order to prevent unwanted movement between 31’ and 13’, as portions of the device are already adhered to 13’.   
Gilkes does disclose a contact member (15’) disposed between the base and the glass surface (as shown it is between portion 44 and 13’), the contact member begin movable away from and toward the glass surface (the examiner takes the position that under the rules governing physics, 15’ would have a momentum shift toward or away from the surface as a force is applied, and as a result, it would shift toward or away from the contact member via the transferred momentum, which does not necessarily mean or require that the members separate); 
wherein a first portion of an impact force upon the glass surface is transferred from the contact member to the base, and a second portion of the impact force is subsequently returned to the glass surface, the second portion being less than the first portion (as would occur under the rules governing physics).  

Claim 12: the obvious modification of the prior art provides the device of claim 11, except wherein the contact member is flexible.  It would have been obvious at the time of filing to a person having ordinary skill in the art to have flexibility with the contact member to prevent damage to the glass surface.    

Claim 14: the obvious modification of the prior art discloses the device of claim 11, except wherein the contact member and the base are of a unitary construction.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to have the objects made integral because the use of a one piece construction instead of the structure disclosed in would be merely a matter of obvious engineering choice.  See In re Larson, 340 F.2d 965 (CCPA 1965); M.P.E.P. 2144.04(V)(B).  To have the member of unitary construction would not depart from the scope of operability of the prior art.   
  
Claim 15: the obvious modification of the prior art provides the device of claim 14, except wherein the contact member and the base are co-molded to form a unitary construction.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to have the objects made integral because the use of a one piece construction instead of the structure disclosed would be merely a matter of obvious engineering choice.  See In re Larson, 340 F.2d 965 (CCPA 1965); M.P.E.P. 2144.04(V)(B).  To have the member of unitary construction would not depart from the scope of operability of the prior art.     

Claim 16: the obvious modification of the prior art provides the device of claim 11, wherein the base comprises at least one leg (42’) comprising the contact portion (as shown best understood), and a biasing member (36); and wherein the biasing member biases the contact member towards the glass surface (as shown).  

Claim 17: the obvious modification of the prior art provides the device of claim 16, except wherein the biasing member is flexible.  It would have been obvious at the time of filing to a person having ordinary skill in the art to have flexibility with the contact member to prevent damage to the glass surface.      

Claim 18: Gilkes discloses a method for reducing an impact upon a surface, comprising: 
providing an impact reduction device (Fig. 6), comprising: 
a base (42’, 44) comprising a contact portion (portion contacting 13’); and 
a contact member (15’) extending from the base.
Gilkes does not disclose adhering the base to the surface via the contact portion.  Gilkes does disclose an adhesive used with respect to member 15’ (paragraph [0069]), it does not disclose adhesive between 42’ and 13’, which would be disposed between the base and the surface.  It would have been obvious at the time of filing to a person having ordinary skill in the art to have 42’ adhered to surface 13’ in order to prevent unwanted movement between 31’ and 13’, as portions of the device are already adhered to 13’.      
The result of the modification of the prior art provides that the contact member is positioned between the base and the surface (as shown 15’ is between portion 44 of the base and 13’); and transferring an impact force from the surface to the contact member (as would occur through natural use of the device) such that the contact member temporarily moves away from the surface (the examiner takes the position that under the rules governing physics, 15’ would have a momentum shift toward or away from the surface as a force is applied, and as a result, it would shift toward or away from the contact member via the transferred momentum, which does not necessarily mean or require that the members separate).  

Claim 19: The method of claim 18, wherein the contact member is flexible.  It would have been obvious at the time of filing to a person having ordinary skill in the art to have flexibility with the contact member to prevent damage to the glass surface.   

Response to Arguments
The following addresses applicant’s remarks/arguments dated 07 March 2022.  Applicant’s courtesies were appreciated.

Claim rejections – 35 USC 103:
Applicant’s remarks are noted but are respectfully not persuasive.  Applicant’s remarks are directed to the claims as amended, which the examiner addressed accordingly above.  The examiner explained how the prior art meets the newly claimed limitations, and will not repeat the interpretation here for brevity.  
Applicant’s courtesies are greatly appreciated.  The examiner noted differences between the present invention and the prior art cited.  Applicant is invited to an interview after final to discuss these differences and potentially bring the present application to closure.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055. The examiner can normally be reached M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM V GILBERT/     Primary Examiner, Art Unit 3649